DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims require artificial intelligence mechanisms, and cannot practically be performed in the human mind.
The examiner respectfully submits that recitations directed to performing an abstract idea using “an artificial neural network” does not necessarily render the claims patent eligible. The amended limitations recite generic machine learning components and descriptions of how a neural network performs, which amounts to merely an instruction to implement the abstract idea using a machine learning. The recitations are not directed to improving a computer or any other technical field, but rather remain directed to performance of the abstract idea using a machine.
Applicant’s arguments with respect to the rejections under 35 USC 102 of claim(s) 1 – 19 and 21 have been considered and updated rejections in view of the newly recited subject matter of the amendments are provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 1 recites:
A system, comprising: 
a processor coupled to a memory that includes instructions that when executed by the processor cause the processor to: 
infer a road condition based on data received from one or more sensors, services, or driver input; 
determine a treatment recommendation for a road based the road condition and available treatment options employing an artificial neural network mechanism to compute an optimal treatment recommendation given tradeoffs associated with contextual factors; 
wherein the artificial neural network receives data including but are not limited to weather, road condition, treatment material, accident reports, and routes,
wherein the artificial neural network learns to identify an optimal treatment for a road by way of supervised learning, unsupervised learning or reinforcement learning in conjuction with forward and backward propagation; and 
output the treatment recommendation.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation. 
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices such as “artificial neural network”, “processor”, and “memory”, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The limitations directed to how the neural network learns merely describe the operation of neural networks. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices or generically recited artificial intelligence mechanisms, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 6 and 7 include generic sensors for collecting data, which merely add insignificant extra-solution data collection activities (MPEP 2106.05(g)).
Dependent claims 2 – 5, 8 – 10, and 21 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more.

Claim 11 recites:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform the following operations: 
determining a road condition based on data from one or more sensors, services, or driver inputs wherein the road condition indicates the presence or absence of snow or ice and treatment material; 
inferring via machine learning mechanisms an optimal treatment recommendation based on the road condition and weather forecast, which calls for the use of multiple surface trucks to apply; and 
conveying, for display on a display device, the treatment recommendation.
The highlighted portion of the claim recites a mental process of observation and evaluation. But for the recitation of entirely generic “machine learning mechanisms” the process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation. 
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices and generic machine learning mechanisms, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The examiner notes that the treatment recommendation is not positively recited to be displayed, but is rather merely conveyed. However, even if the actual display was positively recited, the display of the result of an abstract idea is at best considered insignificant extra-solution activity (MPEP 2106.05(g)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and insignificant extra-solution activity (MPEP 2106.05(g)).
Dependent claims 12 – 17 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more.

Claim 18 recites:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform operations comprising: 
receiving data from one or more sensors including at least one vehicle mounted sensor that monitors road surface temperature; 
determining a road condition based on the data from the one or more sensors, wherein the road condition indicates a level of snow or ice coverage and residual treatment material; 
inferring a treatment recommendation based on the road condition, available treatment material and weather forecast and employing machine learning with respect to inferring the treatment recommendation based on a comparison of post treatment results with expected results; and 
conveying, for display on a display device, the treatment recommendation, using virtual or augmented reality.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation.
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices such as “machine learning”, “processor”, and “sensor”, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)), combined with generic sensors for collecting data and using a virtual or augmented reality display, which merely add insignificant extra-solution data collection activities (MPEP 2106.05(g)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and, generic sensors for collecting data and displaying a result, which merely add insignificant extra-solution data collection and display activities (MPEP 2106.05(g)).
Dependent claim 19 provides additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more. Machine learning as claimed amounts to merely applying a computer to the judicial exception.
The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11, 13, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 6,535,141) in view of Omer et al. (US 2015/0178572).

Regarding claim 1, Doherty teaches (Col 5 – 6; 200; FIG. 9, 11):
A system, comprising: 
a processor (306) coupled to a memory that includes instructions that when executed by the processor cause the processor to: 
determine a road condition based on data received from one or more sensors, services, or driver input (Vehicle Travel Surface Monitoring Portion); 
infer a treatment recommendation for a road based the road condition and available treatment options to compute an optimal treatment recommendation given tradeoffs associated with contextual factors (col 6, line 14 – 22);
output the treatment recommendation (col 6, line 18 – 22).
Doherty teaches utilizing a computer system to perform the determination of the optimal treatment recommendation, but fails to expressly disclose:
employing an artificial neural network mechanism, which employs continuous learning 
wherein the artificial neural network receives data including but not limited to weather, road condition, treatment material, accident reports, and routes, 
wherein the artificial neural network learns to identify an optimal treatment for a road by way of supervised learning, unsupervised learning or reinforcement learning in conjunction with forward and backward propagation
However, Omer teaches using machine learning mechanisms and supervised learning training processes for determining road surface conditions (FIG. 4, [0057] – [0061]) for directing road surface treatment devices ([0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the machine learning processes of Omer in the computer based processes of Doherty in a well-known and predictable manner.
Regarding claim 2, Doherty teaches:
The system of claim 1, wherein the treatment recommendation is inferred based on residual treatment remaining on the road (col 6, line 1 – 14).
Regarding claim 3, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to compute residual treatment remaining on the road based on type of treatment, time of treatment, weather, and traffic (col 6, line 1 – 14, weather monitoring portion).
Regarding claim 4, Doherty teaches:
The system of claim 1, wherein the treatment recommendation is to plow the road (automated plow/spreader).
Regarding claim 5, Doherty teaches:
The system of claim 1, wherein the treatment recommendation further comprises a recommended route (rerouting vehicles col 12, GIS routes col 15).
Regarding claim 6, Doherty teaches:
The system of claim 1, wherein at least one of the one or more sensors is a vehicle mounted sensor that detects at least one of road surface temperature or road friction (col 2 – 3, summary of invention).
Regarding claim 7, Doherty teaches:
The system of claim 1, wherein at least one of the one or more sensors is a vehicle mounted sensor that detects road surface snow, ice, treatment chemical, or debris coverage (col 2 – 3, summary of invention).
Regarding claim 8, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to convey, for display on a display device, the road condition overlaid on a map (GPS/GIS col 15).
Regarding claim 9, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to trigger performance by service equipment of the treatment recommendation (automated plow/spreader).
Regarding claim 10, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to receive driver input and output the treatment recommendation by way of a voice user interface (col 15).

Regarding claim 11, Doherty teaches (Col 5 – 6; 200; FIG. 9, 11):
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform the following operations: 
determining a road condition based on data from one or more sensors, services, or driver inputs wherein the road condition indicates the presence or absence of snow or ice and treatment material (Vehicle Travel Surface Monitoring Portion); 
inferring an optimal treatment recommendation based on the road condition and weather forecast, which calls for the use of multiple surface trucks to apply (col 6, line 14 – 17, “another vehicle”); and 
conveying, for display on a display device, the treatment recommendation (col 6, line 18 – 22).
Doherty teaches computer based determinations of road surfaces, but fails to expressly disclose “machine learning mechanisms”.
However, Omer teaches using machine learning mechanisms and training processes for determining road surface conditions ([0057] – [0061]) for directing road surface treatment devices ([0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the machine learning processes of Omer in the computer based processes of Doherty in a well-known and predictable manner.
Regarding claim 13, Doherty teaches:
The method of claim 11, further comprising inferring the treatment recommendation based on staff and equipment availability (subsequent vehicles indicates knowledge of staff and equipment availability to optimize treatment plan).
Regarding claim 15, Doherty teaches:
The method of claim 11, further comprising computing residual treatment material on a road as a function of type of treatment material, application time, post treatment plowing, and road grade (col 6, line 1 – 14).
Regarding claim 16, Doherty teaches:
The method of claim 15, further comprising inferring the treatment recommendation based on the residual treatment material (col 6, line 1 – 14).
Regarding claim 17, Doherty teaches:
The method of claim 11, further comprising conveying for display on the display device, the road condition overlaid on a map (GPS/GIS col 15).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty and Omer as applied to claim 11 above, and further in view of Groeneweg et al. (US 2012/0296683).

Regarding claim 12, Doherty teaches optimizing treatments, but fails to expressly disclose:
The method of claim 11, further comprising inferring the treatment recommendation based on available treatment material in view of forecasted material needed for the remainder of a season, budget constraints, or supplier stock restrictions.
However, Groeneweg teaches determining the most cost-effective and efficient strategies for snow plow vehicle dispatching including material inventory analysis ([0070] – [0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include financial and inventory analysis as taught by Groeneweg in the process of Doherty for the further advantage of optimizing treatment applications based on financial concerns.
Regarding claim 14, Doherty teaches optimizing treatments, but fails to expressly disclose:
The method of claim 11, further comprising inferring the treatment recommendation based on driver alertness, hours of operation, route distance and repeat time.
However, Groeneweg teaches predicting runoff time of materials (i.e. repeat time), driver skill level (driver alertness), time the vehicle has been running, distance, etc. ([0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional tracking elements as disclosed by Groeneweg in the process of Doherty for the further advantage of optimizing treatment applications in view of the additional elements related to driver skill levels, safety, and maintenance concerns.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 6,535,141) in view of Omer et al. (2015/0178572) as applied to claim 1 above, and further in view of Sevastyanov (US 2007/0005313).


Regarding claim 21, Doherty fails to expressly disclose:
The system of claim 1, wherein employing machine learning to compute an optimal treatment recommendation given tradeoffs associated with contextual factors comprises identifying a Pareto optimal solution for a multi-criteria optimization problem.
However, Sevastyanov teaches the use of Pareto optimal solutions for multi-objective optimization to automatically recognize the most significant variables.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the analysis process of Sevastyanov to balance the multi-objective problem of Doherty in a well-known and predictable manner.

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 6,535,141) in view of Omer et al. (2015/0178572) and further in view of Liu et al. (US 2018/0120561).

Regarding claim 18, Doherty teaches:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform operations comprising: 
receiving data from one or more sensors including at least one vehicle mounted sensor that monitors road surface temperature (col 6, line 1 – 14); 
determining a road condition based on the data from the one or more sensors, wherein the road condition indicates a level of snow or ice coverage and residual treatment material (Vehicle Travel Surface Monitoring Portion); 
inferring a treatment recommendation based on the road condition, available treatment material and weather forecast (col 6, line 14 – 17); and 
conveying, for display on a display device, the treatment recommendation (col 6, line 18 – 22).
Doherty teaches computer based determinations of road surfaces, but fails to expressly disclose:
and employing machine learning with respect to inferring the treatment recommendation based on a comparison of post treatment results with expected results.
However, Omer teaches using machine learning mechanisms and supervised learning training processes for determining road surface conditions including maintenance data which may include post treatment results (FIG. 4, [0057] – [0061], [0069]) for directing road surface treatment devices ([0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the machine learning processes of Omer in the computer based processes of Doherty in a well-known and predictable manner.
Doherty teaches recommendation display devices, but fails to expressly disclose using virtual or augmented reality.
However, Liu teaches the use of augmented reality display systems in vehicles such as snowplows for the express purpose of overlaying information regarding the target area in front of the vehicle based on the sensed environment (claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the augmented reality display of Liu as the treatment display of Doherty for the predictable advantage of improving driver focus on the roadway.
Regarding claim 19, Doherty teaches:
The method of claim 18, further comprising inferring the treatment recommendation based on at least one of a service truck driver, accident report, or treatment cost (Overall Monitoring Service).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624